Citation Nr: 1629722	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for psychiatric disability.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for heart and blood pressure problems.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for arthritis of back and hips.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals due to neck injury.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals due to tailbone injury.

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left foot condition.  

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right foot condition.

9.  Entitlement to service connection for psychiatric disability, other than PTSD.  

10.  Entitlement to service connection for PTSD.  

11.  Entitlement to service connection for substance abuse, to include as secondary to psychiatric disability and/or PTSD.  

12.  Entitlement to service connection for cardiovascular disability, to include as secondary to psychiatric disability and/or PTSD.

13.  Entitlement to service connection for musculoskeletal disorder, to include as secondary to psychiatric disability and/or PTSD.  

14.  Entitlement to service connection for gastrointestinal disability, to include as secondary to psychiatric disability and/or PTSD.  

15.  Entitlement to service connection for neurological disability, to include as secondary to psychiatric disability and/or PTSD.

16.  Entitlement to service connection for respiratory disability, to include as secondary to psychiatric disability and/or PTSD.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1972.  

These matters come to the Board of Veterans Appeals (Board) on appeal of a January 2011 rating decision by the Regional Office (RO) in Chicago, Illinois.  

Concerning the petition to reopen the claim for entitlement to service connection for psychiatric disability, as will be discussed in greater detail below, a February 1988 Board decision, which became final, denied entitlement to service connection for acquired psychiatric disability, to include PTSD.  Thereafter, final rating decisions dated in July 1996 and January 2002 denied the claims to reopen service connection for nervous condition and major depressive disorder, respectively.  A final rating decision dated in September 2007 separately denied the claim to reopen the claim of service connection for PTSD.  Under these circumstances, the Board framed the issues as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for psychiatric disability and whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD.  In this respect, the subsequent denials to "reopen" the claims for entitlement to service connection for nervous condition and major depressive disorder are considered to be denials to reopen the claim for entitlement to service connection for psychiatric disorder by the February 1988 decision, which considered all diagnoses.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) ("[...] the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter.").  Further, the claim to reopen the claim for service connection for PTSD was denied by the September 2007 rating decision and; therefore, the Board will consider the petition to reopen the claim for entitlement to service connection for PTSD separately.  The action by the Board to frame the reopened issue for entitlement to service connection for psychiatric disability includes the separately adjudicated issues of entitlement to service connection for personality disorder, not otherwise specified and schizoaffective disorder, by the AOJ in the January 2011 rating decision on appeal.  The issue for entitlement to service connection for psychiatric disability includes all psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

With respect to the claim for service connection for substance abuse, the Board recognizes that the AOJ framed the issue as whether new and material evidence had been received to reopen the claim for entitlement to service connection for substance abuse.  The January 2011 rating decision indicated that the issue for service connection for substance abuse was denied by a January 1987 rating decision.  However, upon review of the January 1987 rating decision, the adjudicated issues were listed as PTSD, "broken feet," head injury, traumatic arthritis, and rash (face and body), but substance abuse was not listed.  While alcoholism during service was discussed by the rating decision, the Board finds that the issue for entitlement to service connection for substance abuse was not denied by the January 1987 rating decision.   Therefore, new and material evidence is not required to reopen the claim and the issue has been framed as shown on the title page of this decision.  

In addition, the Board added the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for heart and blood pressure problems to the issues on appeal.  While the AOJ did not adjudicate this issue, a January 1996 rating decision denied the claim for service connection for heart and blood pressure problems.  As detailed below, the Board finds that new and material evidence has been received to reopen the issue and the reopened claim for service connection for cardiovascular disability, to include as secondary to psychiatric disability, to include PTSD, is being remanded for additional development.  Therefore, the Veteran is not prejudiced by the Board's action in this case.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In March 2010, VA received a claim from the Veteran for service connection for all musculoskeletal disorders.  In reviewing the record, the Board recognizes that a claim for entitlement to service connection for arthritis of back and hips and service connection for residuals of injury to the feet were denied by a final February 1988 Board decision and denied by rating decisions dated in January 1996 and July 1996.  In addition, a January 2002 rating decision denied service connection for residuals due to neck injury, residuals due to tailbone injury, denied reopening the claims for service connection for arthritis of hip, arthritis of the spine, service connection for left foot condition, and service connection for right foot condition.  The Board finds that the issues as to whether new and material evidence has been received to reopen the claim for entitlement to service connection for arthritis of back and hips, residuals due to neck injury, residuals due to tailbone injury, service connection for left foot condition, and service connection for right foot condition, are raised by the March 2010 claim and are considered to be inextricably intertwined with the issue for entitlement to service connection for musculoskeletal disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Accordingly, the issues have been added to the appeal and must be remanded for appropriate development.  

Following the December 2013 statement of the case, additional evidence was received by VA without a waiver of initial Agency of Original Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c).  However, the Board points out that the Veteran's substantive appeal was received after February 2, 2013, and falls within the scope of a change in the law effectuated by Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, and Veterans Benefits Administration Fast Letter 14-02 (evidence submitted by the appellant and/or representative where the substantive appeal is filed on or after February 2, 2013, may be considered without a waiver for initial AOJ review unless initial review by the AOJ is specifically requested).

The issues  of whether new and material evidence has been received to reopen a claim for entitlement to service connection for arthritis of back and hips, whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals due to neck injury, whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals due to tailbone injury, whether new and material evidence has been received to reopen a claim for entitlement to service connection for left foot condition, whether new and material evidence has been received to reopen a claim for entitlement to service connection for right foot condition, entitlement to service connection for psychiatric disability, other than PTSD, entitlement to service connection for PTSD, entitlement to service connection for substance abuse, to include as secondary to psychiatric disability and/or PTSD, entitlement to service connection for cardiovascular disability, to include as secondary to psychiatric disability and/or PTSD, entitlement to service connection for musculoskeletal disorder, to include as secondary to psychiatric disability and/or PTSD, entitlement to service connection for gastrointestinal disability, to include as secondary to psychiatric disability and/or PTSD, entitlement to service connection for neurological disability, to include as secondary to psychiatric disability and/or PTSD, and entitlement to service connection for respiratory disability, to include as secondary to psychiatric disability and/or PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1988 Board decision denied entitlement to service connection for an acquired psychiatric disability, to include PTSD.  Thereafter, rating decisions dated in January 1996 and January 2002 denied the claims to reopen service connection for nervous condition and major depressive disorder, respectively.  Relevant evidence was not received within the one-year period to appeal the January 2002 determination and the Veteran did not appeal the decision.

2.  Some of the evidence received since the January 2002 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for psychiatric disability.    
 
3.  Most recently, a September 2007 rating decision reopened the claim for service connection for PTSD and denied the claim on the merits.  Relevant evidence was not received within the one-year period to appeal that determination and the Veteran did not appeal the decision.

4.  Some of the evidence received since the September 2007 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD.

5.  A January 1996 rating decision denied the claim for entitlement to service connection for heart and blood pressure problems.  Relevant evidence was not received within the one-year period to appeal that determination and the Veteran did not appeal the decision.

6.  Some of the evidence received since the January 1996 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for heart and blood pressure problems.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision, with respect to the denial of the petition to reopen the claim for service connection for major depressive disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence having been received; the claim for entitlement to service connection for major depressive disorder, framed as psychiatric disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

3.  The September 2007 rating decision, with respect to the denial to reopen the claim for entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  New and material evidence having been received; the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

5.  The January 1996 rating decision, with respect to the denial of entitlement to service connection for heart and blood pressure problems, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

6.  New and material evidence having been received; the claim for entitlement to service connection for heart and blood pressure problems is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not address VA's duty to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).




Legal Criteria - New and Material Evidence

In general, rating decisions that are not timely appealed are final.   See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).   An exception to this rule is      38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384. 

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.   New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.   See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Psychiatric Disability and PTSD

In September 1986, the Veteran filed a claim for service connection for a neuropsychiatric disability.  

A November 1986 rating decision, in part, denied entitlement to service connection for a nervous condition.  Thereafter, a January 1987 rating decision, in part, denied entitlement to service connection for PTSD.  The Veteran disagreed with the denials for service connection.  A Statement of the Case was issued in October 1987, which continued the denials, and the Veteran appealed the decision to the Board.  A February 1988 Board decision, in part, denied entitlement to service connection for a chronic psychiatric disorder, including PTSD.  The February 1988 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In October 1989, the Veteran filed a claim for service connection for post-traumatic stress.  In August 1993, the Veteran filed a claim for service connection for nervous condition, neuropsychiatric disabilities, severe depression, heart, and hypertension.  

A February 1995 rating decision denied the claim for service connection for a psychiatric condition, to include PTSD.  The claim for service connection for PTSD was denied because there was no evidence of a clear diagnosis or credible supporting evidence that the stressor occurred.  The claim for service connection for psychiatric condition was denied because the new evidence was not material as the evidence did not show that the psychiatric condition was incurred in service or manifested within one year of separation from service.  A notice of disagreement was received in July 1995.  A Statement of the Case was issued in September 1995 and denied entitlement to service connection for PTSD.  A VA Form 9 was received by VA in October 1995 in which the Veteran also indicated his desire to appeal PTSD syndrome and "psychiatric impairment."  

A January 1996 rating decision, in part, denied reopening the claim for service connection for nervous condition.  Thereafter, a July 1996 rating decision, in part denied reopening the claim for service connection for nervous condition.  Supplemental Statements of the Case issued in January 1996 and July 1996 denied reopening the claim for service connection for nervous condition.  It appears that issue of whether new and material evidence had been received to reopen the claim for service connection for nervous condition, or as previously characterized as psychiatric disability, was considered to be on appeal.  

Thereafter, in a signed and dated February 1997 statement, the Veteran explained that he wished to withdraw all claims for service connection.  Therefore, the February 1995 rating decision concerning the claim for service connection for a psychiatric condition, to include, PTSD, is final and the July 1996 rating decision concerning the denial of reopening the claim for service connection for nervous condition is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a statement received by VA in June 2001, the Veteran stated that he received mental health treatment during his service in Vietnam.  

A January 2002 rating decision denied, in part, reopening the claim for service connection for "major depressive disorder."  The rating decision stated that the petition to reopen the claim for service connection for major depressive disorder was denied because the Veteran merely submitted a statement explaining that he was treated for a mental disorder during service and was duplicative of evidence already considered by the prior final decisions.  The Veteran did not disagree with the decision and no new and material evidence was received within one year of notice of the rating decision.  The January 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In January 2007, the Veteran filed a claim for service connection for PTSD.  

A September 2007 rating decision denied entitlement to service connection for PTSD.  The evidence included service medical treatment records, service personnel records, VA medical treatment records, and the Veteran's statements.  In a July 2007 statement, the Veteran reported that he witnessed people die and witnessed mortar attacks. The rating decision reopened the claim for service connection for PTSD, but denied the claim on the merits.  The decision stated that the stressor, based on the details the Veteran provided, could not be verified.  The Veteran did not disagree with the decision.  It appears that VA treatment records were associated with the record within one year of notification of the September 2007 rating decision.  However, they only indicated continued treatment and hospitalization for psychiatric disabilities, which was not considered new and material evidence to reopen the claim for service connection for PTSD, which was denied due to an unverified stressor.  The September 2007 rating decision is final.   38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In March 2010, the Veteran filed a petition to reopen the claim for service connection for psychiatric disability.

First, with respect to the petition to reopen the claim for service connection for PTSD, the evidence of record since the last final rating decision in September 2007 includes VA medical treatment records, the Veteran's stressor statements, and a Department of Veterans Affairs Memorandum.  The Board finds that the Veteran's statements and Department of Veterans Affairs Memorandum concerning his in-service stressor are "new" because they were not of record at the time of the prior final September 2007 rating decision.  The evidence is "material" because it indicates that the Veteran has a stressor that is verified.  Specifically, the memorandum determined that the Veteran's stressor of witnessing mortar attacks while stationed in Cam Rahn Bay was verified.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that the evidence raises a reasonable possibility of substantiating the claim and the claim for entitlement to service connection for PTSD is reopened.

Concerning the petition to reopen the claim for entitlement to service connection for psychiatric disorder, the Board finds that the January 2002 rating decision, wherein the petition to reopen the claim for service connection for major depressive disorder was denied, is the most recent denial regarding the claimed psychiatric disability.  While the January 2002 rating decision framed the issue as whether new and material evidence had been received to reopen the claim for entitlement to service connection for major depressive disorder, the rating decision considered all diagnoses when noting that the Veteran merely submitted a statement explaining that he was treated for a mental disorder during service and was duplicative of evidence already considered by the prior final decisions.  The denial of entitlement to service connection for psychiatric disability in a February 1988 Board decision indicated that there was no evidence of a psychiatric disability during service or within one year after separation from service.  The evidence received after the most recent denial for entitlement to service connection in January 2002 includes VA medical treatment records, a VA medical examination report, and the Veteran's statements.  In this respect, the Board finds that some of the evidence constitutes new and material evidence to reopen the claim for entitlement to service connection for psychiatric disability.  The November 2010 VA examination report is "new" as it was not of record at the time of the last final rating decision.  In addition, the VA examination report is "material" as it indicates that the Veteran's depression is long-standing and stems from his alcohol abuse.  The Board notes that the Veteran was treated for alcohol problems during active service.  As the evidence indicates that the Veteran's depression coincides with his substance abuse, which was first shown during active service, the Board finds that new and material evidence has been received and the claim for entitlement to service connection for psychiatric disability is reopened.  

Heart and Blood Pressure Problems

In an October 1995 VA Form 9, the Veteran indicated that he wanted to appeal the issue for entitlement to service connection for heart and blood pressure problems.  This was considered a new claim and adjudicated by the AOJ in a January 1996 rating decision.  In part, the January 1996 rating decision denied entitlement to service connection for heart and blood pressure problems.  The Board has not been able to locate a notice letter in the claims file notifying the Veteran of the decision and his appellate rights.  However, there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992) (with respect to procedures at the Board); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption to procedures at the RO).  Here, there is no evidence presented to rebut the presumption of regularity.  Also, there is no evidence of relevant evidence concerning heart and blood pressure problems received within one year of the January 1996 rating decision.  Accordingly, the January 1996 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the January 1996 rating decision, the evidence included the Veteran's service medical treatment records, report from Carle hospital, and a May 1994 VA examination report.  The Veteran's claim was denied because there was no record of heart or blood pressure problems in service and the record from Carle hospital dated in April 1980 did not show any heart abnormalities.  In addition, the May 1994 VA examination report showed that the Veteran was taking Nifedipine for blood pressure and listed a diagnosis of hypertension.  The claim was denied because the diagnosis of hypertension was too remote from service.    

Evidence associated with the record since the January 1996 rating decision includes the Veteran's statements, VA medical treatment records, medical treatise evidence, and VA examination reports.  The Board finds that some of the evidence received is sufficient to reopen the claim for service connection for heart or blood pressure problems.  Specifically, the Veteran appears to make the argument that his heart and blood pressure problems are related to his psychiatric symptoms.  He has stated that his psychiatric symptoms first had their onset in active service, coinciding with his treatment for alcohol abuse.  He also submitted medical treatise evidence indicating a link between cardiovascular disease and exposure to psychological trauma.  The Board finds that the evidence is "new" as it was not associated with the record at the time of the January 1996 rating decision.  The evidence is "material" as it indicates that the Veteran's heart or blood pressure problems may be related to psychological trauma that occurred during active service.  The Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection and the claim for service connection for heart and blood pressure problems is reopened.  


ORDER

New and material evidence has been received and the claim for entitlement to service connection for psychiatric disability, also framed as major depressive disorder and nervous condition, is reopened.  

New and material evidence has been received and the claim for entitlement to service connection for PTSD is reopened.  

New and material evidence has been received and the claim for entitlement to service connection for heart and blood pressure problems is reopened.  





REMAND

The record reflects that the Veteran receives disability benefits from the Social Security Administration (SSA).  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  The relevance of the documents cannot be known with certainty before they are obtained.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Records in the custody of SSA may be beneficial to the Board in adjudicating the issues on appeal.  Based on the circumstances of this case, the AOJ must request records from SSA.

The Veteran has reported that he received mental health treatment during active service.  In-service hospitalization records and mental health records are sometimes stored separately from a veteran's other service treatment records.  A remand is required for the purpose of obtaining any such separately stored records which may exist.

In addition, a new VA medical examination is required with respect to the claim for service connection for psychiatric disability and PTSD.  A VA medical examination was scheduled in November 2013 and the Veteran was listed as a no-show for the examination.  The Compensation and Pension Exam Inquiry shows two different addresses for the Veteran.  It is not clear from the record which address was used to contact the Veteran.  VA regulations provide that when a claimant, without good cause, fails to report for an examination, action shall be taken, to include rating based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2015).  While the Veteran has not reported that he was unaware of the scheduled examination, given the above, the Board will resolve reasonable doubt in his favor and finds that good cause has been shown for his failure to report for the VA medical examination.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As a result, a remand is required to schedule a new VA examination.

The Board also finds that a VA examination must be provided concerning the claim for service connection for cardiovascular disability.  See 38 C.F.R. § 3.159(c)(4).  The evidence shows a current disability and while there was no evidence of a heart disability during active service, the medical treatise evidence submitted by the Veteran indicates that a cardiovascular disability may be linked to psychological trauma, which the Veteran did experience during active service.  Therefore, the requirements have been met and a VA examination is required.  

Finally, as discussed in the Introduction, the Veteran filed a claim in March 2010 and requested service connection for all musculoskeletal disorders.  The Board finds that the March 2010 claim is a petition to reopen the claims for entitlement to service connection for arthritis of the back and hips, residuals due to neck injury, residuals due to tailbone injury, left foot condition, and right foot condition.  Accordingly, the issues are listed on appeal and are considered inextricably intertwined with the issue for entitlement to service connection for musculoskeletal disability and must be remanded for adjudication by the AOJ.    

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA notice letter, to include notice regarding new and material evidence required to reopen the claim for entitlement to service connection for arthritis of back and hips, residuals due to neck injury, residuals due to tailbone injury, left foot condition, and right foot condition, and ask the Veteran to identify relevant VA and non-VA health care providers regarding the issues on appeal and include VA Forms 21-4142, Authorization and Consent to Release Information to VA, for completion in order for VA to request any identified private records.  
 
 2.  Search, at the National Personnel Records Center, or other appropriate sources, for the Veteran's service psychiatric and hospital treatment records relating to his treatment for alcoholism and mental health in 1972.  The Board again notes that service hospitalization records and mental health records are sometimes stored separately from other service medical records, and a specific request must be made for such separately stored records.  If any location contacted suggests other sources, those sources must be encompassed by the search. 

3.  Contact the Social Security Administration to obtain all the medical records associated with the Veteran's application(s) for benefits, as well as copies of all of the medical records upon which any decision concerning the Veteran's entitlement to disability benefits was based and any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits.  

4.  Request all VA medical treatment records from Danville VAMC prior to January 1994 and all VA medical treatment records from Indianapolis VAMC prior to October 1998.

5.  Contact the Veteran at his most recent address of record and schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disability, to include PTSD.  The claims file should be made available for review and the examiner must indicate that a review was completed.  Following review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:

a.  Identify all current psychiatric disabilities. 

b.  With respect to any personality disorder, express  an opinion as to whether it is at least as likely as not (50 percent probability or more) that a personality disorder was subject to a superimposed mental disorder during service that resulted in additional disability.  If so, identify the additional disability.

c.  For each psychiatric diagnosis identified other than PTSD, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or more) that the disability manifested in service or is otherwise causally or etiologically related to his active service.

d.  Is it at least as likely as not (50 percent probability or more) that the Veteran experienced a psychosis that manifested within one year after discharge from active service?

e.  If the examiner provides a diagnosis of PTSD, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that any diagnosed PTSD is related to combat, incoming mortar/rocket fire, and any other stressor corroborated by credible, supporting evidence.  

Rationale should be provided for any opinions reached.

6.  Schedule the Veteran for a VA examination concerning the claims for service connection for cardiovascular disability.  The claims file should be available for review.  The examiner is asked to answer the following:

* Is it at least as likely as not (50 percent probability or higher) that any cardiovascular disability was related to active service, to include psychological trauma?  

Rationale must be provided for all opinions reached.

7.  Readjudicate the claims for service connection for psychiatric disability and PTSD.  

8.  If and only if the claim for service connection for PTSD and/or psychiatric disability is granted, schedule the Veteran for VA examination(s) concerning the claims for service connection for substance abuse, musculoskeletal disorder, cardiovascular disability, gastrointestinal disability, service connection for neurological disability, 
service connection for respiratory disability, to include as secondary to psychiatric disability, to include PTSD.  

9.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


